DETAILED ACTION

Brief Summary
This is a final Office action addressing reissue U.S. Application 14/621,040 (hereafter “the ‘040 Application”).

Based upon review of the ‘040 Application, the application was filed on February 12, 2015, along with the Reissue Declaration.  The ‘040 Application is a reissue of U.S. Patent No. 8,644,869 (hereafter “the ‘869 Patent”), being issued on February 4, 2014 to Young Soo Yuk et al., with original claims 1-17.  The ‘869 Patent was filed as U.S. Application 13/062,503, being the U.S. national stage of the international application PCT Number PCT/KR2009/004932, having 371 (c) (1), (2) (4) date of March 4, 2011, and the international filing date of September 2, 2009, and which matured into the PCT Publication WO2010/027186,  published on March 11, 2010.  The international application claims U.S. priority, based on provisional U.S. Application 61/094,568, filed on September 5, 2008, provisional U.S. Application 61/141,214, filed December 29, 2008, and provisional U.S. Application 61/145,000, filed June 15, 2009.

As noted above, the ‘869 Patent originally issued with patented claims 1-17.  Previously, during the instant prosecution, claims 1-17 were canceled and claims 18-37 were added.  A non-final Office action was mailed on December 11, 2020, which indicated that claims 18-37 were rejected. In response, the Applicant filed the instant amendment dated March 3, 2021, which amends claims 18-20, 24, 26, 28-30, 34, and 36, cancels claims 21, 23, 25, 27, 31, 33, 35, and 

The Examiner notes that the instant ‘040 Application is a continuation reissue of the copending reissue application U.S. Application 14/532,841, being a reissue of the same ‘869 Patent.

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

The present application is being examined under the pre-AIA  first to invent provisions. 







Non-Compliant Amendment
Applicant’s amendment filed March 3, 2021 in the instant ‘040 Application is non-compliant with 37 CFR 1.173(b)-(g), but is being reviewed and discussed on merit.  

In this regard, 37 CFR 1.173(b)-(g) require that whenever there is an amendment to the claims, any matter that is added must be underlined, relative to the original patent being reissued.  Here, the amendment dated March 3, 2021 adds claims 38-44, but does not have the text of those claims underlined.   Correction is required.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 22, 24, 26, 28-30, 32, 34, 36, and 38-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Particularly, regarding independent claims 18, 28, 42, and 43, these claims each include the limitation that a second message instructs the UE to “activate/deactivate” within the claims, which render each of the claims indefinite.  Specifically, looking at independent claim 18, the claim recites the limitation in lines 13 and 14 of “receiving a second message by the UE from the BS, the second message via the primary carrier instructing the UE to activate/deactivate the one or more secondary carriers”.  With this, the next limitation of claim 18 recites “activating at least one of the one or more secondary carriers by the UE based on the second message”.  Thus, the claim is unclear, as if the second message instructs the UE to “deactivate the one or more secondary carriers”, then why would the UE “activate at least one of the one or more secondary carriers”.  Because of this, claim 18 is rendered indefinite.  Similar limitations are recited in independent claims 28, 42, and 43, which also render those claims indefinite.

Additionally, for the same reasons discussed above with respect to independent claims 18, 28, 42, and 43, each of the dependent claims 19, 20, 22, 24, 26, 29-30, 32, 34, 36, 38, 39-41, and 44 are also rendered indefinite, as these claims carry each of the limitations of the independent claims for which they depend on.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 18, 19, 22, 24, 28, 29, 32, 34, and 38-44 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent U.S. Patent Application Publication 2009/0163158, with the inventor of Chitrapu et al. (hereafter “Chitrapu”).

Regarding claim 18, Chitrapu discloses a method for performing communication in a wireless communication system supporting carrier aggregation of multiple carriers [see Abstract, wherein “Various techniques for enabling dual carrier mode are disclosed.”; also see Figs. 3A and 3B], 
the method performed by a user equipment (UE) [being the wireless transmit/receive unit (WTRU) 105 and 355, seen in Figs. 1 and 3B, respectively] and comprising:

the multiple carrier-related UE capability information indicating a maximum number of carriers that can be supported by the UE for the carrier aggregation of the multiple carriers [see paragraphs 0017-0019, whereby paragraph 0017 states “…WTRU indicates support of DLDC capability implicitly by indicating new multi-slot capabilities for operation in dual carrier mode. DLDC capability of the WTRU is indicated to the network along with the EGPRS multi-slot capability in dual carrier mode. In addition to bits indicating the multi-slot class of the WTRU (which in turn indicates the maximum number of UL timeslots and DL timeslots the WTRU is capable of handling), a three bit capability field present in the MS Classmark Type 3 and MS RAC IE signals a reduction in the maximum number of timeslots for the dual carrier capability.”; additionally paragraph 0018 describes that the WTRU sends an indication if the mobile station supports or does not support a dual transfer mode (“DTM”), which inherently would indicate that two carriers would be a maximum if “The mobile station does support DTM during DLDC operation”; also see paragraph 0007, wherein “…UL TBF’s are one transmitted on one radio frequency channel in a radio block period (known as ‘single carrier’ mode), and RLC/MAC blocks for DL TBFs may be transmitted on two radio frequency channels in a radio block period (known as DLDC).”; also see paragraph 0046, wherein “…a WTRU may reduce its multi-slot class, reduce a transmission power level, select a preferred set of frequencies or identify a set of frequencies to be avoided.”]; 

the first message including information identifying one or more carriers to be assigned for the UE as one or more secondary carriers in addition to the primary carrier for the carrier aggregation [see paragraph 0034, wherein “The WTRU receives from the network an indication as to which carrier is the primary carrier (C1) and which is the secondary carrier (C2), (step 320). It is noted that the assignment of the primary carrier (C1) and the secondary carrier (C2) may be made in any number of ways that will be apparent to those skilled in the art. …Alternatively, again purely for example, an assignment message may contain an explicit designation of a carrier as C1 or C2.”];
wherein the primary carrier is always activated [see Fig. 3A, steps 330-350, whereby the primary carrier is always activated and monitored; also see Fig. 3B, whereby the primary carrier C1 is activated during the entire process; also see paragraph 0035], and 
wherein the one or more secondary carriers are assigned to the UE in a deactivated state [see steps 320-340 in Fig. 3A; also see Fig. 3B];
receiving a second message by the UE from the BS [see step 340 in Fig. 3A; also see step 365 in Fig. 3B; also see paragraphs 0036-0037, whereby paragraph 0037 states “Upon receiving DL data including a WTRU specific TFI on the primary carrier (C1), (step 365) the WTRU 
the second message via the primary carrier instructing the UE to activate/deactivate the one or more secondary carriers [see paragraphs 0036-0037, whereby paragraph 0037 states “Upon receiving DL data including a WTRU specific TFI on the primary carrier (C1), (step 365) the WTRU begins DLDC operation and receives DL radio blocks using both the primary carrier (C1) and a secondary carrier (C2) immediately or after an optional offset.”; also see paragraphs 0039-0040];
activating at least one of the one or more secondary carriers by the UE based on the second message [see step 350 in Fig. 3A; also see paragraphs 0036-0037, whereby paragraph 0037 states “Upon receiving DL data including a WTRU specific TFI on the primary carrier (C1), (step 365) the WTRU begins DLDC operation and receives DL radio blocks using both the primary carrier (C1) and a secondary carrier (C2) immediately or after an optional offset.”]; and
receiving data by the UE from the BS via the at least one activated secondary carrier [see Fig. 3B, in the downlink dual carrier (“DLDC”) mode; also see paragraphs 0036-0038, whereby paragraph 0037 states “Upon receiving DL data including a WTRU specific TFI on the primary carrier (C1), (step 365) the WTRU begins DLDC operation and receives DL radio blocks using both the primary carrier (C1) and a secondary carrier (C2) immediately or after an optional offset.”].

Regarding claim 19, Chitrapu discloses the method discussed above in claim 18, and further teaches wherein the multiple carrier-related UE capability information further indicates a size of an aggregated transmission bandwidth [see paragraph 0017, wherein “In addition to bits 

Regarding claim 22, Chitrapu discloses the method discussed above in claim 18, and further teaches wherein the primary carrier is used to perform an initial network entry [see step 360 in Fig. 3B, also see paragraphs 0034-0037, whereby paragraph 0037 states “On a primary carrier (C1) the base station 350 transmits a carrier assignment message to the WTRU 355, (step 360).”].

Regarding claim 24, Chitrapu discloses the method discussed above in claim 18, and further teaches wherein the first message further includes one or more carrier indexes respectively related to the one or more secondary carriers [see paragraphs 0034-0037, whereby paragraph 0034 states “The WTRU receives from the network an indication as to which carrier is the primary carrier (C1) and which is the secondary carrier (C2), (step 320). It is noted that the 

Regarding claim 28, Chitrapu discloses a user equipment (UE) [being the wireless transmit/receive unit (WTRU) 105 and 355, seen in Figs. 1 and 3B, respectively; also see Fig. 5, being the WTRU 500] for performing communication in a wireless communication system supporting carrier aggregation of multiple carriers [see Abstract, wherein “Various techniques for enabling dual carrier mode are disclosed.”; also see Figs. 3A, 3B, and 5; also see paragraphs 0054-0055], 
the UE comprising:
a transmitter [Tx/Rx 505, see Fig. 5; also see paragraph 0054] configured to transmit multiple carrier-related UE capability information to a base station (BS) [see paragraph 0012, wherein “A WTRU may indicate various capabilities to a GSM or EGPRS network by transmitting a MS Classmark IE (Type 1, 2, or 3), a MS Radio Access Capability (MS RAC) IE, or MS Network Capability (MS NW Capability) IE.”; also see paragraphs 0017-0019], 
the multiple carrier-related UE capability information indicating a maximum number of carriers that can be supported by the UE for the carrier aggregation of the multiple carriers [see paragraphs 0017-0019, whereby paragraph 0017 states “…WTRU indicates support of DLDC capability implicitly by indicating new multi-slot capabilities for operation in dual carrier mode. DLDC capability of the WTRU is indicated to the network along with the EGPRS multi-slot capability in dual carrier mode. In addition to bits indicating the multi-slot class of the WTRU dual transfer mode (“DTM”), which inherently would indicate that two carriers would be a maximum if “The mobile station does support DTM during DLDC operation”; also see paragraph 0007, wherein “…UL TBF’s are one transmitted on one radio frequency channel in a radio block period (known as ‘single carrier’ mode), and RLC/MAC blocks for DL TBFs may be transmitted on two radio frequency channels in a radio block period (known as DLDC).”; also see paragraph 0046, wherein “…a WTRU may reduce its multi-slot class, reduce a transmission power level, select a preferred set of frequencies or identify a set of frequencies to be avoided.”]; 
a receiver [Tx/Rx 505, see Fig. 5; also see paragraph 0054] configured to:
receive a first message from the BS via a primary carrier for the carrier aggregation of the multiple carriers [see steps 310 and 320 in Fig. 3A; also see step 360 in Fig. 3B; also see paragraphs 0034-0037, whereby paragraph 0034 states “In one embodiment, referring to FIG. 3A, a WTRU is assigned two separate carriers , a primary carrier (C1) and a secondary carrier (C2). (step 310). The WTRU receives from the network an indication as to which carrier is the primary carrier (C1) and which is the secondary carrier (C2), (step 320).”], 
the first message including information identifying one or more carriers to be assigned for the UE as one or more secondary carriers in addition to the primary carrier for the carrier aggregation [see paragraph 0034, wherein “The WTRU receives from the network an indication as to which carrier is the primary carrier (C1) and which is the secondary carrier (C2), (step 320). 
wherein the primary carrier is always activated [see Fig. 3A, steps 330-350, whereby the primary carrier is always activated and monitored; also see Fig. 3B, whereby the primary carrier C1 is activated during the entire process; also see paragraph 0035], and 
wherein the one or more secondary carriers are assigned to the UE in a deactivated state [see steps 320-340 in Fig. 3A; also see Fig. 3B];
receive a second message from the BS via the primary carrier [see step 340 in Fig. 3A; also see step 365 in Fig. 3B; also see paragraphs 0036-0037, whereby paragraph 0037 states “Upon receiving DL data including a WTRU specific TFI on the primary carrier (C1), (step 365) the WTRU begins DLDC operation and receives DL radio blocks using both the primary carrier (C1) and a secondary carrier (C2) immediately or after an optional offset.”; also see paragraphs 0039-0040], 
the second message instructing the UE to activate/deactivate the one or more secondary carriers [see paragraphs 0036-0037, whereby paragraph 0037 states “Upon receiving DL data including a WTRU specific TFI on the primary carrier (C1), (step 365) the WTRU begins DLDC operation and receives DL radio blocks using both the primary carrier (C1) and a secondary carrier (C2) immediately or after an optional offset.”]; and 
receive data from the BS via at least one activated secondary carrier [see Fig. 3B, in the downlink dual carrier (“DLDC”) mode; also see paragraphs 0036-0038, whereby paragraph 0037 states “Upon receiving DL data including a WTRU specific TFI on the primary carrier (C1), 
a processor [processor 510, see Fig. 5; also see paragraph 0054] configured to activate the at least one secondary carrier based on the second message [see step 350 in Fig. 3A; also see paragraphs 0036-0037, whereby paragraph 0037 states “Upon receiving DL data including a WTRU specific TFI on the primary carrier (C1), (step 365) the WTRU begins DLDC operation and receives DL radio blocks using both the primary carrier (C1) and a secondary carrier (C2) immediately or after an optional offset.”].

Regarding claim 29, Chitrapu discloses the UE discussed above in claim 28, and further teaches wherein the multiple carrier-related UE capability information further indicates a size of an aggregated transmission bandwidth [see paragraph 0017, wherein “In addition to bits indicating the multi-slot class of the WTRU (which in turn indicates the maximum number of UL timeslots and DL timeslots the WTRU is capable of handling), a three bit capability field present in the MS Classmark Type 3 and MS RAC IE signals a reduction in the maximum number of timeslots for the dual carrier capability.”; also see paragraph 0022, wherein “However, the WTRU may have difficulty coping with the increased data reception rates due to limited base-band resources. …For example, a WTRU may signal five Rx timeslots, indicated by its EGPRS multi-slot class, but only three Rx timeslots out of five can be used by the network…”; Here, the disclosed  indicated “number of timeslots” effectively indicate “a size of an aggregated transmission bandwidth”; also see paragraph 0046, wherein “…a WTRU may reduce its multi-slot class, reduce a transmission power level, select a preferred set of frequencies or identify a set of frequencies to be avoided.”; also see paragraphs 0049-0055].

Regarding claim 32, Chitrapu discloses the UE discussed above in claim 28, and further teaches wherein the primary carrier is used to perform an initial network entry [see step 360 in Fig. 3B, also see paragraphs 0034-0037, whereby paragraph 0037 states “On a primary carrier (C1) the base station 350 transmits a carrier assignment message to the WTRU 355, (step 360).”].

Regarding claim 34, Chitrapu discloses the UE discussed above in claim 28, and further teaches wherein the first message further includes one or more carrier indexes respectively related to the one or more secondary carriers [see paragraphs 0034-0037, whereby paragraph 0034 states “The WTRU receives from the network an indication as to which carrier is the primary carrier (C1) and which is the secondary carrier (C2), (step 320). It is noted that the assignment of the primary carrier (C1) and the secondary carrier (C2) may be made in any number of ways that will be apparent to those skilled in the art. …Alternatively, again purely for example, an assignment message may contain an explicit designation of a carrier as C1 or C2.”; also see paragraphs 0007-0008].

Regarding claim 38, Chitrapu discloses the method discussed above in claim 18, and further teaches wherein each of the one or more secondary carriers assigned to the UE can be individually activated or deactivated [see paragraphs 0034-0038, whereby paragraph 0034 states “Alternatively, again purely for example, an assignment message may contain an explicit designation of a carrier as C1 or C2.”; also see paragraph 0054, wherein “The DLDC processor 

Regarding claim 39, Chitrapu discloses the method discussed above in claim 18, and further teaches wherein the multiple carriers are assigned with respective logical carrier indexes [see paragraphs 0034-0037, whereby paragraph 0034 states “The WTRU receives from the network an indication as to which carrier is the primary carrier (C1) and which is the secondary carrier (C2), (step 320). It is noted that the assignment of the primary carrier (C1) and the secondary carrier (C2) may be made in any number of ways that will be apparent to those skilled in the art. …Alternatively, again purely for example, an assignment message may contain an explicit designation of a carrier as C1 or C2.”; also see paragraphs 0007-0008, and 0039-0042], and 
wherein a logical carrier index of the primary carrier is always fixed to zero [see paragraph 0034 states “The WTRU receives from the network an indication as to which carrier is the primary carrier (C1) and which is the secondary carrier (C2), (step 320). It is noted that the assignment of the primary carrier (C1) and the secondary carrier (C2) may be made in any number of ways that will be apparent to those skilled in the art. …Alternatively, again purely for example, an assignment message may contain an explicit designation of a carrier as C1 or C2.”; additionally, see paragraph 0040, wherein “Purely for example, the network may designate a number of Radio Blocks for each of the SC and DC modes. The beginning of the SC mode may be set by the network at a fixed offset from the TBF assignment message.”  Here, with the single carrier mode being at a fixed offset from the TBF assignment message, this can be considered as an index that is fixed at zero, as currently required].

Regarding claim 40, Chitrapu discloses the method discussed above in claim 18, and further teaches wherein the second message includes an activation/deactivation indicator for each secondary carrier [see paragraphs 0034-0037, whereby paragraph 0037 states “Upon receiving DL data including a WTRU specific TFI on the primary carrier (C1), step 365) the WRTU begins DLDC operation and receives DL radio blocks on both the primary carrier (C1) and the secondary carrier (C2) immediately or after an optional offset.”; also see paragraph 0008, wherein “When a WTRU receives a DL TBF assignment, the WTRU monitors all DL Radio Blocks during the assigned time slot(s) for Temporary Flow Identity (TFI) values corresponding to the assigned DL TBF in received headers.”].

Regarding claim 41, Chitrapu discloses the method discussed above in claim 18, and further teaches wherein the maximum number of carriers indicated by the multiple carrier-related UE capability information is related to a number of contiguous carriers [see paragraphs 0017-0019; also see paragraphs 0034-0035].

Regarding claim 42, Chitrapu discloses a method for performing wireless communication by a base station (BS) [base station BS 110 and 350 in Figs. 1 and 3B; also see base station 550 in Fig. 5] supporting carrier aggregation of multiple carriers [see Abstract, wherein “Various techniques for enabling dual carrier mode are disclosed.”; also see Figs. 3A and 3B], 
the method comprising:
receiving, by the BS from a user equipment (UE), multiple carrier-related UE capability information [see paragraph 0012, wherein “A WTRU may indicate various capabilities to a GSM 
the multiple carrier-related UE capability information indicating a maximum number of carriers that can be supported by the UE for the carrier aggregation of the multiple carriers [see paragraphs 0017-0019, whereby paragraph 0017 states “…WTRU indicates support of DLDC capability implicitly by indicating new multi-slot capabilities for operation in dual carrier mode. DLDC capability of the WTRU is indicated to the network along with the EGPRS multi-slot capability in dual carrier mode. In addition to bits indicating the multi-slot class of the WTRU (which in turn indicates the maximum number of UL timeslots and DL timeslots the WTRU is capable of handling), a three bit capability field present in the MS Classmark Type 3 and MS RAC IE signals a reduction in the maximum number of timeslots for the dual carrier capability.”; additionally paragraph 0018 describes that the WTRU sends an indication if the mobile station supports or does not support a dual transfer mode (“DTM”), which inherently would indicate that two carriers would be a maximum if “The mobile station does support DTM during DLDC operation”; also see paragraph 0007, wherein “…UL TBF’s are one transmitted on one radio frequency channel in a radio block period (known as ‘single carrier’ mode), and RLC/MAC blocks for DL TBFs may be transmitted on two radio frequency channels in a radio block period (known as DLDC).”; also see paragraph 0046, wherein “…a WTRU may reduce its multi-slot class, reduce a transmission power level, select a preferred set of frequencies or identify a set of frequencies to be avoided.”]; 
transmitting a first message by the BS to the UE via a primary carrier for the carrier aggregation of the multiple carriers [see steps 310 and 320 in Fig. 3A; also see step 360 in Fig. 
the first message including information identifying one or more carriers to be assigned for the UE as one or more secondary carriers in addition to the primary carrier for the carrier aggregation [see paragraph 0034, wherein “The WTRU receives from the network an indication as to which carrier is the primary carrier (C1) and which is the secondary carrier (C2), (step 320). It is noted that the assignment of the primary carrier (C1) and the secondary carrier (C2) may be made in any number of ways that will be apparent to those skilled in the art. …Alternatively, again purely for example, an assignment message may contain an explicit designation of a carrier as C1 or C2.”];
wherein the primary carrier is always activated [see Fig. 3A, steps 330-350, whereby the primary carrier is always activated and monitored; also see Fig. 3B, whereby the primary carrier C1 is activated during the entire process; also see paragraph 0035], and 
wherein the one or more secondary carriers are assigned to the UE in a deactivated state [see steps 320-340 in Fig. 3A; also see Fig. 3B];
transmitting a second message by the BS to the UE via the primary carrier [see step 340 in Fig. 3A; also see step 365 in Fig. 3B; also see paragraphs 0036-0037, whereby paragraph 0037 states “Upon receiving DL data including a WTRU specific TFI on the primary carrier (C1), (step 365) the WTRU begins DLDC operation and receives DL radio blocks using both the primary carrier (C1) and a secondary carrier (C2) immediately or after an optional offset.”; also see paragraphs 0039-0040], 

transmitting data by the BS to the UE via at least one secondary carrier activated based on the second message [see Fig. 3B, in the downlink dual carrier (“DLDC”) mode; also see paragraphs 0036-0038, whereby paragraph 0037 states “Upon receiving DL data including a WTRU specific TFI on the primary carrier (C1), (step 365) the WTRU begins DLDC operation and receives DL radio blocks using both the primary carrier (C1) and a secondary carrier (C2) immediately or after an optional offset.”].

Regarding claim 43, Chitrapu discloses a base station (BS) [base station BS 110 and 350 in Figs. 1 and 3B; also see base station 550 in Fig. 5] supporting carrier aggregation of multiple carriers [see Abstract, wherein “Various techniques for enabling dual carrier mode are disclosed.”; also see Figs. 3A and 3B], 
the BS comprising:
a transceiver [transceiver Tx/Rx 555, see Fig. 5; also see paragraph 0055] to transmit or receive signals for wireless communication [see paragraph 0055; also see paragraphs 0033-0037]; and 
a processor [DLDC processor 560 and processor 565, see Fig. 5; also see paragraph 0055] configured to control the transceiver to:

the multiple carrier-related UE capability information indicating a maximum number of carriers that can be supported by the UE for the carrier aggregation of the multiple carriers [see paragraphs 0017-0019, whereby paragraph 0017 states “…WTRU indicates support of DLDC capability implicitly by indicating new multi-slot capabilities for operation in dual carrier mode. DLDC capability of the WTRU is indicated to the network along with the EGPRS multi-slot capability in dual carrier mode. In addition to bits indicating the multi-slot class of the WTRU (which in turn indicates the maximum number of UL timeslots and DL timeslots the WTRU is capable of handling), a three bit capability field present in the MS Classmark Type 3 and MS RAC IE signals a reduction in the maximum number of timeslots for the dual carrier capability.”; additionally paragraph 0018 describes that the WTRU sends an indication if the mobile station supports or does not support a dual transfer mode (“DTM”), which inherently would indicate that two carriers would be a maximum if “The mobile station does support DTM during DLDC operation”; also see paragraph 0007, wherein “…UL TBF’s are one transmitted on one radio frequency channel in a radio block period (known as ‘single carrier’ mode), and RLC/MAC blocks for DL TBFs may be transmitted on two radio frequency channels in a radio block period (known as DLDC).”; also see paragraph 0046, wherein “…a WTRU may reduce its multi-slot class, reduce a transmission power level, select a preferred set of frequencies or identify a set of frequencies to be avoided.”]; 

the first message including information identifying one or more carriers to be assigned for the UE as one or more secondary carriers in addition to the primary carrier for the carrier aggregation [see paragraph 0034, wherein “The WTRU receives from the network an indication as to which carrier is the primary carrier (C1) and which is the secondary carrier (C2), (step 320). It is noted that the assignment of the primary carrier (C1) and the secondary carrier (C2) may be made in any number of ways that will be apparent to those skilled in the art. …Alternatively, again purely for example, an assignment message may contain an explicit designation of a carrier as C1 or C2.”];
wherein the primary carrier is always activated [see Fig. 3A, steps 330-350, whereby the primary carrier is always activated and monitored; also see Fig. 3B, whereby the primary carrier C1 is activated during the entire process; also see paragraph 0035], and 
wherein the one or more secondary carriers are assigned to the UE in a deactivated state [see steps 320-340 in Fig. 3A; also see Fig. 3B];
transmit a second message to the UE via the primary carrier [see step 340 in Fig. 3A; also see step 365 in Fig. 3B; also see paragraphs 0036-0037, whereby paragraph 0037 states “Upon receiving DL data including a WTRU specific TFI on the primary carrier (C1), (step 365) the WTRU begins DLDC operation and receives DL radio blocks using both the primary carrier 
the second message instructing the UE to activate/deactivate the one or more secondary carriers [see paragraphs 0036-0037, whereby paragraph 0037 states “Upon receiving DL data including a WTRU specific TFI on the primary carrier (C1), (step 365) the WTRU begins DLDC operation and receives DL radio blocks using both the primary carrier (C1) and a secondary carrier (C2) immediately or after an optional offset.”]; and
transmit data to the UE via at least one secondary carrier that is activated based on the second message [see Fig. 3B, in the downlink dual carrier (“DLDC”) mode; also see paragraphs 0036-0038, whereby paragraph 0037 states “Upon receiving DL data including a WTRU specific TFI on the primary carrier (C1), (step 365) the WTRU begins DLDC operation and receives DL radio blocks using both the primary carrier (C1) and a secondary carrier (C2) immediately or after an optional offset.”].

Regarding claim 44, Chitrapu discloses a non-transitory computer readable medium recorded thereon program codes for executing the method of claim 18 [see paragraphs 0054 and 0056-0058].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 26, 30, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2009/0163158, with the inventor of Chitrapu et al. (hereafter “Chitrapu”) in view of U.S. Patent 8,270,988, issued to Sarkar et al. (hereafter “Sarkar”).

Regarding claims 20 and 30, Chitrapu discloses the method and UE discussed above in claims 18 and 28, respectively, but fails to expressly disclose if the one or more carriers identified in the first message comprises at least two carriers to be assigned as secondary carriers.

But Sarkar discloses a method for performing communication in a wireless communication system supporting carrier aggregation of multiple carriers, 

receiving a first message [being a first “CLM message”] by the UE from the BS via a primary carrier for the carrier aggregation of the multiple carriers [see col. 9, lines 17-25, wherein “One way to activate a carrier frequency in the present method is to programmatically add the carrier frequency to the CLM (or each CLM) of the coverage area, and perhaps broadcast the CLM(s) on the added carrier frequency.  For instance, for RAN 12 to activate carrier frequency F2 in coverage area 14, the RAN may add frequency F2 (or an associated channel indication) to the CLM broadcast in coverage area 14, and may cause the CLM to be broadcast in coverage area 14 on both frequency F1 and frequency F2.”; additionally, see col. 8, lines 36-49, wherein “Further, the RAN may engage in other sorts of signaling with served WCDs to publish the availability of the added carrier frequency.”],
the first message including information identifying one or more carriers to be assigned for the UE as one or more secondary carriers [see col. 9, lines 17-25, wherein “One way to activate a carrier frequency in the present method is to programmatically add the carrier frequency to the CLM (or each CLM) of the coverage area, and perhaps broadcast the CLM(s) on the added carrier frequency.  For instance, for RAN 12 to activate carrier frequency F2 in coverage area 14, the RAN may add frequency F2 (or an associated channel indication) to the CLM broadcast in coverage area 14, and may cause the CLM to be broadcast in coverage area 14 on both frequency F1 and frequency F2.”];
receiving a second message [being a second “CLM message”; see col. 4, lines 52-63; also see col. 9, lines 17-42; also se col. 10, line 51-col. 11, line 13] by the UE from the BS, the second 
activating at least one of the one or more secondary carrier by the UE based on the second message [see col. 7, lines 16-31; also see col. 8, lines 29-49; also see col. 9, line 17-col. 10, line 15]; and
receiving data by the UE from the BS via the at least one activated secondary carrier [see col. 7, lines 16-31; also see col. 8, lines 29-49; also see col. 9, line 17-col. 10, line 15].

Further Sarkar additionally teaches wherein the at least one or more carriers identified in the first message comprises at least two carriers to be assigned as secondary carriers [see col. 4, lines 19-63, wherein “In general, each coverage area may be configured to operate on one or more frequency bands each centered around a respective carrier frequency. For instance, each BTS cell site may be configured to operate on one or more carrier frequencies and may define a set of ‘frequency-sectors’ respectively on each of its carrier frequencies F1 and F2, the BTS might define three frequency-sectors…on frequency F1 and may also define three frequency-sectors …on frequency F2. … In each frequency-sector, for instance, the BTS defining the frequency-sector may broadcast the CLM on the operating frequency of the frequency-sector and may list in the CLM each available operating frequency in the coverage area. If multiple frequencies are listed, then each WCD receiving the CLM may execute a hashing algorithm to 

Chitrapu and Sarkar are combinable because they are both from the same field of endeavor, both being wireless communication systems that allow for activating secondary carriers when a certain load condition exists.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the system taught in Chitrapu include the teachings of Sarkar, so as to include the functionality of having “the at least one or more carriers identified in the first message comprises at least two carriers to be assigned as secondary carriers”.  The suggestion/motivation for doing so would have been that, with the inclusion of the teachings of Sarkar, the system of Chitrapu would become more efficient , more than one carrier frequencies can be utilized “[i]n areas where wireless traffic is particularly high”, as recognized by Sarkar in paragraph col. 1, line 53-col. 2, line 5. Further, Sarkar additionally states in the same section that “Cell sites that employ more than one carrier frequency may be termed as having a ‘primary’ carrier frequency and one or more ‘overlay carrier frequencies.’”  This function of having “at least two carriers to be assigned as secondary carriers”, as described by Sarkar, would utilize well-known techniques so as to allow for a more efficient operation of the wireless communication system of Chitrapu, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Sarkar with the method of Chitrapu to obtain the invention as specified in claims 20 and 30.

Regarding claims 26 and 36, Chitrapu discloses the method and UE discussed above in claims 18 and 28, respectively, but fails to expressly disclose of receiving a third message by the 

But Sarkar discloses a method for performing communication in a wireless communication system supporting carrier aggregation of multiple carriers, 
the method performed by a user equipment (UE) [“wireless communication devices (WCDs)” 18, as read in col. 1, lines 20-40; also see Abstract; also see Figs. 1 and 2; also see col. 3, line 53-col. 4, line 51] and comprising:
receiving a first message [being a first “CLM message”] by the UE from the BS via a primary carrier for the carrier aggregation of the multiple carriers [see col. 9, lines 17-25, wherein “One way to activate a carrier frequency in the present method is to programmatically add the carrier frequency to the CLM (or each CLM) of the coverage area, and perhaps broadcast the CLM(s) on the added carrier frequency.  For instance, for RAN 12 to activate carrier frequency F2 in coverage area 14, the RAN may add frequency F2 (or an associated channel indication) to the CLM broadcast in coverage area 14, and may cause the CLM to be broadcast in coverage area 14 on both frequency F1 and frequency F2.”; additionally, see col. 8, lines 36-49, wherein “Further, the RAN may engage in other sorts of signaling with served WCDs to publish the availability of the added carrier frequency.”],
the first message including information identifying one or more carriers to be assigned for the UE as one or more secondary carriers [see col. 9, lines 17-25, wherein “One way to activate a carrier frequency in the present method is to programmatically add the carrier frequency to the CLM (or each CLM) of the coverage area, and perhaps broadcast the CLM(s) 
receiving a second message [being a second “CLM message”; see col. 4, lines 52-63; also see col. 9, lines 17-42; also se col. 10, line 51-col. 11, line 13] by the UE from the BS, the second message via the primary carrier instructing the UE to activate/deactivate the one or more secondary carriers [see col. 5, lines 9-32, wherein “In some cases, for load balancing or other reasons, when the RAN receive a request to initiate a call on a given frequency in a multi-frequency coverage area, the RAN may direct the WCD to use another frequency in the coverage area instead.”; also see col. 7, lines 16-31; also see col. 9, lines 17-25];
activating at least one of the one or more secondary carrier by the UE based on the second message [see col. 7, lines 16-31; also see col. 8, lines 29-49; also see col. 9, line 17-col. 10, line 15]; and
receiving data by the UE from the BS via the at least one activated secondary carrier [see col. 7, lines 16-31; also see col. 8, lines 29-49; also see col. 9, line 17-col. 10, line 15].

Further Sarkar additionally teaches wherein receiving a third message by the UE from the BS [see col. 8, line 50-col. 9, line 16, wherein “Likewise, the act of de-activating the carrier frequency may involve removing the carrier frequency from the CLM of the coverage area at issue (and disconnecting broadcast of the CLM on that carrier frequency) and, if the carrier frequency was added to the CLM of an adjacent coverage area, removing the carrier frequency from the CLM of that adjacent coverage area.”], the third message instructing the UE to 
deactivating the at least one activated secondary carrier according to the third message [see col. 8, line 50-col. 9, line 16; also see step 46 in Fig. 2].

Chitrapu and Sarkar are combinable because they are both from the same field of endeavor, both being wireless communication systems that allow for activating secondary carriers when a certain load condition exists.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the system taught in Chitrapu include the teachings of Sarkar, so as to receive a third message by the UE from the BS, the third message instructing the UE to deactivate the activated secondary carrier; and deactivating the activated secondary carrier according to the third message.  The suggestion/motivation for doing so would have been that, the system of Chitrapu would “provide the significant benefit of reducing the chances of inter-frequency handoff and reducing the likelihood of call drops (by matching carriers across sector boundaries), but at a far lower cost”, as recognized by Sarkar in col. 2, line 59 - col. 3, line 7.  Here, the function of receiving a third message by the UE from the BS that instructs the UE to deactivate the activated secondary carrier, and subsequently, deactivating the activated secondary carrier, as described by Sarkar, would utilize well-known techniques so as to allow for efficient operation of wireless communication systems, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Sarkar with the method and UE of Chitrapu to obtain the invention as specified in claims 26 and 36.


Response to Arguments
Applicant’s arguments with respect to the previously cited rejection of claims 18-37 as being unpatentable over Sarkar et al. (U.S. Pat. 8,270,988) in view of Burgess et al. (U.S. Pat. App. Pub. 2004/0266445), as cited in the previous Office action dated December 11, 2020, and the instant amended independent claims 18, 28, 42 and 43, have been considered and are persuasive.  Particularly, the combination of Sarkar and Burgess are not seen to expressly teach each of the newly amended features of the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the reference of Chitrapu et al. (U.S. Pat. App. Pub. 2009/0163158).



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).

U.S. Patent 6,804,214, with the inventor of Lundh et al., discloses a system and method for implementing multiple carriers in cellular networks.

Applicant’s amendment necessitated the new ground(s) if rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


	Conferees:

/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            /M.F/Supervisory Patent Examiner, Art Unit 3992